Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 9
TO SECOND MASTER REPURCHASE AGREEMENT

Amendment No. 9, dated as of April 23, 2007 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1, dated as of October 21, 2005, Amendment No. 2,
dated as of February 22, 2006, Amendment No. 3, dated as of April 27, 2006,
Amendment No. 4, dated as of November 30, 2006, Amendment No. 5, dated as of
December 20, 2006, Amendment No. 6, dated as of December 29, 2006, Amendment
No. 7, dated as of January 31, 2007, and Amendment No. 8, dated as of March 30,
2007 (as the same may have been amended and supplemented from time to time, the
“Existing Repurchase Agreement” and as amended by this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Change in Control Waiver. In connection with that certain Merger
Agreement, dated as of February 15, 2007, (as amended, the “Merger Agreement”)
among Credit-Based Asset Servicing and Securitization LLC (“C-BASS”), Rock
Acquisition Corp. and Fieldstone Investment Corporation, the Buyer hereby waives
any Event of Default that would occur solely as a result of a Change in Control
in connection therewith and any subsequent corporate reorganization of the
Sellers such that each of the Sellers would become a direct, wholly-owned
subsidiary of C-BASS.

SECTION 2. Maximum Available Amount. Notwithstanding anything to the contrary
contained in the Repurchase Agreement, the Buyer and the Sellers agree that the
Buyer shall not be committed to enter into Transactions which exceed the Maximum
Available Amount.

SECTION 3. Definitions. Section 2 of the Repurchase Agreement is hereby amended
by:

3.1 deleting the definitions of High Purchase Price Mortgage Loan, Medium
Purchase Price Mortgage Loan and Low Purchase Price Mortgage Loan in their
entirety.

3.2 adding the following defined terms in their proper alphabetical order:

“Available Borrowing Capacity” means available and unused borrowing capacity
which may be drawn upon by a Seller on a next Business Day basis. Borrowing
capacity shall not be deemed part of the Available Borrowing Capacity if any
event or circumstance has occurred which would prevent a Seller from drawing on
the borrowing capacity or cause the related lender to have no obligation to make
funds available.

“Maximum Available Amount” means the Maximum Aggregate Purchase Price minus the
sum of (a) aggregate outstanding Purchase Price of all Purchased Mortgage Loans
hereunder and (b) the aggregate outstanding purchase price of all purchased
mortgage loans allocated to the Credit Suisse Buying Group under that certain
Amended and Restated Repurchase Agreement, dated as of November 14, 2006 among
Credit Suisse, New York Brach, the conduit buyers and committed buyers party
thereto from time to time and the Sellers (as amended).

3.3 deleting the definitions of “Market Value”, “Maximum Aggregate Purchase
Price”, “Par Percentage”, “Pricing Rate”, “Purchase Price”, “Purchase Price
Percentage” and “Termination Date” in their entirety and replacing the same with
the following:

“Market Value” means, with respect to any Purchased Mortgage Loan as of any
date, the whole-loan servicing released fair market value of such Purchased
Mortgage Loan on such date as determined by Buyer (or an Affiliate thereof) in
its good faith discretion. Without limiting the generality of the foregoing,
each Seller acknowledges that the Market Value of a Purchased Mortgage Loan may
be reduced to zero by Buyer if:

(i) a material breach of a representation, warranty or covenant made by any
Seller in this Agreement with respect to such Purchased Mortgage Loan has
occurred and is continuing except, with respect to Repurchased Mortgage Loans,
those disclosed by such Seller and accepted by the Buyer pursuant to clause
(b) of the definition of Repurchased Mortgage Loan;

(ii) a First Payment Default occurs with respect to such Purchased Mortgage
Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of 45 calendar days;

(v) such Purchased Mortgage Loan has been subject to a Transaction for a period
of greater than (a) 90 days (unless the Mortgage Loan is an Aged Loan or
Repurchased Mortgage Loan) or (b) 120 days with respect to each Aged 90 Day Loan
or Repurchased Mortgage Loan or (c) 180 days with respect to each Aged 120 Day
Loan or (c) 364 days with respect to each Aged 180 Day Loan;

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Wet-Ink Mortgage File has not been delivered to the Custodian on or prior to the
eighth Business Day after the related Purchase Date;

(vii) such Purchased Mortgage Loan is a Portfolio Second Lien Mortgage Loan that
is subject to a new Transaction on and after April 20, 2007;

(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink
Mortgage Loans that are Purchased Mortgage Loans exceeds (i) 40% of the Maximum
Aggregate Purchase Price for the first five Business Days and the last five
Business Days of each month or (ii) 30% of the Maximum Aggregate Purchase Price
for the remainder of the month;

(ix) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Sub-Prime Mortgage Loans that are Purchased Mortgage Loans exceeds
$280 million dollars;

(x) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Second Lien Mortgage Loans and HELOCs that are Purchased Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans) exceeds $60 million dollars;

(xi) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Aged 90 Day Loans and Aged 120 Day Loans, combined, that are Purchased
Mortgage Loans exceeds $200 million dollars;

(xii) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Negative Amortizations Loans exceeds $4 million;

(xiii) when added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Portfolio Second Lien Mortgage Loans exceeds $150 million (the
“Portfolio Second Lien Mortgage Loan Sublimit”);

(xiv) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Portfolio Second Lien Mortgage Loans that are Delinquent Mortgage Loans
exceeds 15% of the Portfolio Second Lien Mortgage Loan Sublimit;

(xv) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Delinquent Mortgage Loans (other than Portfolio Second Lien Mortgage
Loans and including Delinquent Mortgage Loans which may be Repurchased Mortgage
Loans) exceeds $20 million;

(xvi) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Non-Performing Mortgage Loans (including Non-Performing Mortgage Loans
which may be Repurchased Mortgage Loans) exceeds $15 million;

(xvii) when added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Aged 180 Day Loans, Repurchased Mortgage Loans, Reperforming
Mortgage Loans, Delinquent Mortgage Loans and Non-Performing Mortgage Loans,
combined, exceeds $35 million;

(xviii) such Purchased Mortgage Loan is no longer acceptable for purchase by
Buyer (or an Affiliate thereof) under any of the flow purchase or conduit
programs for which Sellers then have been approved due to a Requirement of Law
relating to consumer credit laws or otherwise.”

“Maximum Aggregate Purchase Price” means FOUR HUNDRED MILLION DOLLARS
($400,000,000).

“Par Percentage” means:

(i) 98%, with respect to Transactions the subject of which are Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans,
Repurchased Mortgage Loans, Reperforming Mortgage Loans, Delinquent Mortgage
Loans and Non-Performing Mortgage Loans);

(ii) 90%, with respect to Transactions the subject of which are Mortgage Loans
that are Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans, Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(iii) 85%, with respect to Transactions the subject of which are Mortgage Loans
that are Delinquent Mortgage Loans;

(iv) 70% with respect to Transactions the subject of which are Mortgage Loans
that are Non-Performing Mortgage Loans;

“Pricing Rate” means LIBOR plus:

(i) 0.60% with respect to Transactions the subject of which are Mortgage Loans
other than Portfolio Second Lien Mortgage Loans, Repurchased Mortgage Loans,
Aged 120 Day Loans, Aged 180 Day Loans, Reperforming Mortgage Loans, Delinquent
Mortgage Loans, Non-Performing Mortgage Loans and Wet-Ink Mortgage Loans;

(ii) 0.65% with respect to Transactions the subject of which are Aged 120 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 0.70% with respect to Transactions the subject of which are Aged 180 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iv) 0.75% with respect to Transactions the subject of which are Wet-Ink
Mortgage Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans
or Non-Performing Mortgage Loans);

(v) 0.90% with respect to Transactions the subject of which are Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(vi) 0.95% with respect to Transactions the subject of which are Portfolio
Second Lien Mortgage Loans or Delinquent Mortgage Loans (other than
Non-Performing Mortgage Loans);

(vii) 1.00% with respect to Transactions the subject of which are Non-Performing
Mortgage Loans; and

“Purchase Price Percentage” means:

(i) 97% with respect to Purchased Mortgage Loans that are first lien Conforming
Mortgage Loans, Jumbo Mortgage Loans or Alt A Mortgage Loans (other than
Repurchased Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(ii) 96% with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 93% with respect to Purchased Mortgage Loans that are Second Lien Mortgage
Loans or HELOCs (other than Portfolio Second Lien Mortgage Loans, Repurchased
Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage Loans);

(iv) 90% with respect to Purchased Mortgage Loans that are Portfolio Second Lien
Mortgage Loans, Aged 180 Day Loans, Repurchased Mortgage Loans or Reperforming
Mortgage Loans (other than Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(v) 85% with respect to Purchased Mortgage Loans that are Delinquent Mortgage
Loans (other than Non-Performing Mortgage Loans);

(vi) 70% with respect to Purchased Mortgage Loans that are Non-Performing
Mortgage Loans; and

(vii) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion.

“Termination Date” means the earlier of (a) June 30, 2007, in the event that
certain merger is not completed by such date pursuant to the terms and
conditions of the Merger Agreement; (b) September 30, 2007 and (c) the date of
the occurrence of an Event of Default.

SECTION 4. Covenants. Section 14 of the Existing Repurchase Agreement is hereby
amended by adding the following clause (hh) thereto with the following:

“(hh) Available Borrowing Capacity. The Sellers shall maintain Available
Borrowing capacity such that the Maximum Aggregate Purchase Price does not
represent more than 50% of Seller’s Available Borrowing Capacity.”

SECTION 5. Events of Default. Section 15(f) of the Existing Repurchase Agreement
is hereby amended by adding “14(hh)” thereto.

SECTION 6. Conditions Precedent. This Amendment shall become effective on the
date hereof (the “Amendment Effective Dates”), subject to the satisfaction of
the following conditions precedent:

6.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 7. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 8. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. Other than as expressly set
forth herein, the execution of this Amendment by the Buyer shall not operate as
a waiver of any of its rights, powers or privileges under the Repurchase
Agreement or any other Program Agreement, including without limitation, any
rights, powers or privileges relating to other existing or future breaches of,
or Defaults or Events of Default under, the Repurchase Agreement or any other
Program Agreement (whether the same or of a similar nature as the breaches
identified herein or otherwise) except as expressly set forth herein.

SECTION 9. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer: CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

By: /s/ B. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


Seller: FIELDSTONE MORTGAGE COMPANY, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Seller: FIELDSTONE INVESTMENT CORPORATION, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


2